UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-08397 THE MARSICO INVESTMENT FUND (Exact name of registrant as specified in charter) 1200 17th Street, Suite 1600 Denver, CO 80202 (Address of principal executive offices)(Zip code) Christopher J. Marsico The Marsico Investment Fund 1200 17th Street, Suite 1600 Denver, CO 80202 (Name and address of agent for service) Copies to: Sander M. Bieber, Esq. Dechert LLP 1treet, N.W. Washington, D.C.20006 Registrant's telephone number, including area code:(303)454-5600 Date of fiscal year end: September 30 Date of reporting period: September 30, 2012 Item 1 – Reports to Stockholders. ANNUAL REPORT SEPTEMBER 30, 2012 OCTOBER 2012 DEAR SHAREHOLDER: Enclosed is your annual report for The Marsico Investment Fund, encompassing the one-year fiscal period from October 1, 2011 to September 30, 2012. The purpose of this report is to provide a review of the Marsico Funds’ one-year investment results by discussing what we believe were the main areas that impacted performance – including the macroeconomic environment, sector and industry positioning, and individual stock selection – as compared to the Funds’ performance benchmark indexes. For updated information regarding the market environment and the Funds’ overall investment postures and performance, please refer to the Funds’ most recent monthly fact sheets and quarterly investment updates, which are available under the name of each Fund on the Funds’ website at www.marsicofunds.com. NOTES REGARDING CHANGES TO THE MARSICO INVESTMENT TEAM Effective July 20, 2012, A. Douglas Rao, former portfolio manager of the Marsico Flexible Capital Fund and co-manager of the Marsico Focus Fund and the Marsico Growth Fund, no longer served in those roles. Munish Malhotra, CFA, and Jordon Laycob now serve as co-managers of the Marsico Flexible Capital Fund. Thomas F. Marsico and Coralie Witter, CFA, continue to serve as co-portfolio managers of the Marsico Focus Fund and the Marsico Growth Fund. TABLE OF CONTENTS KEY FUND STATISTICS 2 MARKET ENVIRONMENT 5 MARSICO FOCUS FUND Investment Review 7 Fund Overview 9 Schedule of Investments 10 MARSICO GROWTH FUND Investment Review 7 Fund Overview 11 Schedule of Investments 12 MARSICO 21st CENTURY FUND Investment Review 14 Fund Overview 16 Schedule of Investments 17 MARSICO INTERNATIONAL OPPORTUNITIES FUND Investment Review 19 Fund Overview 21 Schedule of Investments 22 MARSICO FLEXIBLE CAPITAL FUND Investment Review 24 Fund Overview 26 Schedule of Investments 27 MARSICO GLOBAL FUND Investment Review 29 Fund Overview 31 Schedule of Investments 32 FINANCIAL STATEMENTS 34 NOTES TO FINANCIAL STATEMENTS 44 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 53 EXPENSE EXAMPLE 54 OTHER INFORMATION 55 TRUSTEE AND OFFICER INFORMATION 56 1 KEY FUND STATISTICS (UNAUDITED) Marsico Focus Fund Marsico Growth Fund Marsico 21st Century Fund MFOCX MGRIX MXXIX For additional disclosures, please see page 9. For additional disclosures, please see page 11. For additional disclosures, please see page 16. PERFORMANCE COMPARISON(1) PERFORMANCE COMPARISON(1) PERFORMANCE COMPARISON(1) TOTAL ANNUAL OPERATING EXPENSES* 1.33% TOTAL ANNUAL OPERATING EXPENSES* 1.33% TOTAL ANNUAL OPERATING EXPENSES* 1.37% SECTOR ALLOCATION(2) SECTOR ALLOCATION(2) SECTOR ALLOCATION(2) TOP FIVE HOLDINGS TOP FIVE HOLDINGS TOP FIVE HOLDINGS APPLE, INC. 8.07% APPLE, INC. 7.81% APPLE, INC. 6.92% WELLS FARGO & COMPANY 4.91% THE TJX COMPANIES, INC. 3.88% BIOGEN IDEC INC. 3.97% BIOGEN IDEC INC. 4.29% BIOGEN IDEC INC. 3.76% THE PNC FINANCIAL SERVICES GROUP, INC. 3.31% EXPRESS SCRIPTS HOLDING COMPANY 4.21% EXPRESS SCRIPTS HOLDING COMPANY 3.52% INTUITIVE SURGICAL, INC. 3.31% DOLLAR GENERAL CORPORATION 4.15% WELLS FARGO & COMPANY 3.21% CAPITAL ONE FINANCIAL CORPORATION 3.07% For additional disclosures about the Marsico Funds, please see page 4. The performance data quoted here represent past performance, and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. 2 KEY FUND STATISTICS (UNAUDITED) Marsico International Opportunities Fund Marsico Flexible Capital Fund Marsico Global Fund MIOFX MFCFX MGLBX For additional disclosures, please see page 21. For additional disclosures, please see page 26. For additional disclosures, please see page 31. PERFORMANCE COMPARISON(1) PERFORMANCE COMPARISON(1) PERFORMANCE COMPARISON(1) TOTAL ANNUAL OPERATING EXPENSES* 1.56% TOTAL ANNUAL OPERATING EXPENSES* 1.41% TOTAL ANNUAL OPERATING EXPENSES* 1.60% SECTOR ALLOCATION(2) SECTOR ALLOCATION(2) SECTOR ALLOCATION(2) TOP FIVE HOLDINGS TOP FIVE HOLDINGS TOP FIVE HOLDINGS ROCHE HOLDING AG 2.79% APPLE, INC. 7.24% APPLE, INC. 8.04% NESTLÉ S.A. 2.76% EXPRESS SCRIPTS HOLDING COMPANY 3.28% ANHEUSER-BUSCH INBEV N.V. 5.15% LYONDELLBASELL INDUSTRIES N.V. - CL. A 2.72% AUTOZONE, INC. 3.10% ROCHE HOLDING AG 4.57% STANDARD CHARTERED PLC 2.53% THE TJX COMPANIES, INC. 2.81% ACCENTURE PLC - CL. A 3.94% ANHEUSER-BUSCH INBEV N.V. 2.53% W.W. GRAINGER, INC. 2.76% WYNN MACAU LTD. 3.79% Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 888-860-8686 or visit www.marsicofunds.com. A redemption fee may be imposed on redemptions or exchanges of Fund shares held for 30 days or less. 3 KEY FUND STATISTICS (UNAUDITED) ADDITIONAL DISCLOSURES ABOUT THE MARSICO FUNDS * The Total Annual Operating Expenses are reflective of the information disclosed in the Funds’ Prospectus dated February 1, 2012. The information may differ from the expense ratios disclosed in this report. The performance data quoted here represent past performance, and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 888-860-8686 or visit www.marsicofunds.com. A redemption fee may be imposed on redemptions or exchanges of Fund shares held for 30 days or less. The performance included in the chart does not reflect the deduction of taxes on Fund distributions or the redemption of Fund shares. All indices are unmanaged and investors cannot invest directly in an index. The performance returns for the 21st Century Fund (for the period prior to March 31, 2004), the International Opportunities Fund (for the period prior to September 30, 2004 and from October 2011 through September 2012), the Flexible Capital Fund (for the period prior to February 1, 2011), and the Global Fund (for the period prior to January 1, 2009, from April 2009 through May 2009 and from January 2012 through September 2012) reflect a fee waiver in effect; in the absence of such a waiver, the returns would be reduced. The performance returns for the 21st Century Fund (for the period beginning April 2004 through January 2005), the International Opportunities Fund (for the period beginning October 2004 through December 2005), and the Global Fund (for the one-month period June 2009) would have been higher but for the reimbursement of fees waived previously. Sector weightings represent the percentage of the respective Fund’s investments (excluding cash equivalents) in certain general sectors. These sectors may include more than one industry. The Fund’s portfolio composition is subject to change at any time. 4 MARKET ENVIRONMENT MARKET ENVIRONMENT: OCTOBER 2011 – SEPTEMBER 2012 (UNAUDITED) Europe’s debt problems and an uncertain outlook for the global economy dominated world headlines over the one-year period. Equity investor psychology remained fragile and heavily dependent on the flow of news coming out of Europe. Despite these headwinds, it was a buoyant period for stock markets worldwide and US stocks fared particularly well. US equities were resurgent during the period, propelled in large part by a sense that substantive progress was being made toward containing Europe’s sovereign debt problem and that the risk of its metastasizing into a global financial crisis had diminished. However, a number of US economic releases suggested another growth slowdown could be underway. These included a downward revision in GDP growth, reduced productivity levels, concerns about increasing tax and regulatory burdens and other governmental impacts on businesses, and lower consumer confidence. Stocks were also challenged by uncertainty regarding the outcome of the November election and concerns over the so-called “fiscal cliff” associated with the potential for significant tax increases and government spending curbs to go into effect at year-end 2012 if policy-makers take no action. The housing market emerged as a bright spot in the US economy as mortgage rates reached record low levels, year-over-year sales improved, inventories tightened and prices stabilized somewhat. Central bank intervention trumped all else, perhaps most prolifically exemplified by European Central Bank (ECB) president Mario Draghi’s unambiguous statements regarding the ECB’s willingness to take forceful action in response to the sovereign debt crisis, and the Federal Reserve’s latest round of quantitative easing with an open-ended completion date. The equity market seemed willing – at least temporarily – to take comfort in reduced “tail risk” in Europe (European Union (EU) sovereign bond auctions generally were well-received) and fresh rounds of monetary stimulus, and look past a variety of serious macro-related concerns. Chief among those worries was that global growth showed further signs of stress including signs of a deepening recession in the EU, renewed potential for a “hard landing” in China (where manufacturing, exports and electricity consumption – among other factors – suggested more deeply-entrenched economic weakness), subdued economic activity levels globally, ongoing policy uncertainty, a US economy regressing towards “stall speed” even as the US “fiscal cliff” loomed, and a combustible situation in the Middle East. The possibility of a decline in corporate profits, a source of concern earlier in the reporting period, was another factor that seemed to move to the sidelines during the final months of the one-year period. As depicted in the table below, US markets posted strong returns for the one-year period ended September 30, 2012, while international markets experienced more muted gains: Index Name(1) Universe of Equities Represented One-Year Total Return US S&P 500 US large-capitalization equities +30.20% Russell 3000 US publicly-traded equities of all sizes +30.20% Russell 2000 US small-capitalization equities +31.91% Russell Mid-Cap US medium-capitalization equities +28.03% Index Name(1) Universe of Equities Represented One-Year Total Return INTERNATIONAL MSCI EAFE (US$) Equities in developed international equity markets, including Japan, Western Europe, and Australasia +13.75% MSCI Emerging Markets (US$) Equities in developing international equity markets, including China, India, Eastern Europe, and Latin America +16.93% MSCI ACWI (US$) Equities in the global developed and emerging markets +20.98% In terms of the underlying dynamics of US equity market performance, stocks across the market capitalization spectrum moved more or less in concert, producing relatively little differentiation in performance. 5 MARKET ENVIRONMENT International equities registered solid gains, but did not keep pace with US equity markets. EU economic growth has been challenged by fiscal austerity measures, debt deleveraging by banks and individuals, wage reductions, and a hobbled financial sector. Emerging markets slightly outperformed their developed market peers, but came under increased scrutiny as evidence of slowing economic growth in China and associated negative implications for China’s emerging market trading partners mounted. From a currency perspective, the US dollar and a number of major foreign currencies experienced sizeable intra-period fluctuations. The overall impact of currency moves for US investors in developed international markets was muted, as many currency swings offset one another. The US dollar weakened as compared to certain major foreign currencies including the Australian dollar, Canadian dollar and British pound, thereby effectively increasing returns from certain foreign securities as expressed in US dollars. This positive currency effect, however, was offset by the US dollar’s strength versus the euro and the Japanese yen. The Japanese yen weakened considerably during the first six-months of the reporting period before regaining some ground during the second half of the reporting period. THE MARSICO INVESTMENT TEAM All indices are unmanaged and investors cannot invest directly in an index. 6 FOCUS FUND & GROWTH FUND INVESTMENT REVIEW BY TOM MARSICO AND CORALIE WITTER (UNAUDITED) The Marsico Focus Fund and the Marsico Growth Fund generated total returns of +25.36% and +26.04%, respectively for the one-year fiscal period ended September 30, 2012. While the Funds posted strong gains, both Funds’ performance lagged their benchmark index, the S&P 500 Index, which had a total return of +30.20% for the one-year period ended September 30, 2012. Please see the Funds’ Overviews for more detailed information about each Fund’s longer-term performance for various periods ended September 30, 2012. The performance data for the Funds quoted here represent past performance, and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 888-860-8686 or visit www.marsicofunds.com.(1) This review highlights Fund performance over a one-year fiscal period. Shareholders should keep in mind that the Funds are intended for long-term investors who hold their shares for substantially longer periods of time. You should also keep in mind that our views on all investments discussed in this report are subject to change at any time. References to specific securities, industries, and sectors discussed in this report are not recommendations to buy or sell such securities or related investments, and the Funds may not necessarily hold these securities or investments today. Please see the accompanying Schedules of Investments for the percentage of each Fund’s portfolio represented by the securities mentioned in this report as of the end of the reporting period. The Focus Fund is non-diversified and may hold fewer securities than a diversified fund. Holding fewer securities increases the risk that the value of the Fund could go down because of the poor performance of a single investment. Stocks and markets in which the Focus Fund and the Growth Fund invest may experience periods of turbulence and instability, and the general risk that domestic and global economies and stock markets may go through periods of decline and cyclical change. The Focus Fund and the Growth Fund often invest in similar growth companies. Their performance may differ at times, however, because of a variety of factors. Among other factors, the Focus Fund is a non-diversified mutual fund that may invest in a more concentrated portfolio and may hold the securities of fewer issuers than the Growth Fund. As a result, the Focus Fund may hold some securities that are different from those held by the Growth Fund, and may be more exposed to individual stock volatility than the Growth Fund or other mutual funds that invest in a larger number of securities. FOCUS FUND The Marsico Focus Fund underperformed the S&P 500 Index for the one-year fiscal period ended September 30, 2012. Stock selection in the Consumer Discretionary sector, as defined under the Global Industry Classification Standard (“GICS”)(2), was the primary detractor to performance. Consumer Discretionary was the strongest-performing sector of the benchmark index and the Fund was positioned well by having a significant portion of its net assets invested in the sector. The Fund’s stock selection within the sector, however, was disappointing. The collective return of the Fund’s Consumer Discretionary positions, +21%, notably lagged the +37% return of the S&P 500 Index Consumer Discretionary sector. Internet retailer Amazon.com, Inc.’s stock price slid -20% prior to being sold from the Fund. Amazon was a significant position in the Fund early in the reporting period and its stock price decline was, therefore, a material detractor to performance. Several of the Fund’s other Consumer Discretionary positions posted disappointing returns. Media company British Sky Broadcasting Group PLC (+8% prior to being sold), casino operator Wynn Resorts Ltd. (+8%), and restaurant company Chipotle Mexican Grill, Inc. (+5%) also posted returns that lagged the overall return of the pertinent benchmark index sector. Certain individual holdings adversely impacted results, including Mead Johnson Nutrition Company (+10%), industrials components company Precision Castparts Corp. (+5%), oilfield services provider Halliburton Company (-3%), Google, Inc. – Cl. A (+0.6%), and Facebook, Inc. – Cl. A (-39%). Halliburton, Google and Facebook were sold from the Fund during the period. Financials and Energy were other strong-performing sectors of the benchmark index and the Fund was hampered by having underweight allocations to the sectors. Cash levels were slightly elevated at the start of the reporting period following the equity market downturn of third calendar quarter 2011. Fund repositioning also contributed to modestly higher cash levels at times throughout the period. This uninvested cash weighed on performance as the equity market rose sharply. 7 FOCUS FUND & GROWTH FUND The Fund’s performance benefitted from its holdings in the Materials and Information Technology sectors. Agricultural material company Monsanto Company soared +56%. The Dow Chemical Company, a leading manufacturer of chemicals, polymers, and agricultural products, gained +47% prior to being sold. Leading Information Technology positions included Apple, Inc. (+76%) and financial transaction processor Visa, Inc. – Cl. A (+58%). Other holdings providing material contributions to performance included biotechnology company Biogen Idec Inc. (+60%) and railroad operator Union Pacific Corporation (+48%). Finally, the Fund benefitted from having no investments in the Utilities sector, which was the weakest-performing sector of the S&P 500 Index. During the period, the Fund reduced its exposure to the Industrials, Energy, and Materials sectors while increasing its allocations to the Health Care, Financials, and Information Technology sectors. GROWTH FUND The Marsico Growth Fund underperformed the S&P 500 Index and shared several of the Focus Fund’s performance attributes for the one-year fiscal period ended September 30, 2012. The Growth Fund’s Consumer Discretionary holdings posted an aggregate return of +27% and lagged the +37% return of the S&P 500 Index Consumer Discretionary sector. Amazon.com, Inc. (+17%), Wynn Resorts Ltd. (+6%), and McDonald’s Corporation (+8%) each posted returns that trailed the return of the benchmark index. Stock selection in the Consumer Staples sector was weak. Green Mountain Coffee Roasters, Inc. slipped -46% prior to being sold from the Fund in favor of investments we believe offer better earnings visibility. Similar to the Focus Fund, the Growth Fund’s performance was hampered by having few investments in the Financials and Energy sectors. The Growth Fund also held a slightly elevated level of cash, particularly at the start of the reporting period. The uninvested cash weighed on performance as the equity market posted gains. There were several positive performance contributors. The Fund’s performance was aided by refraining from investments in the Utilities sector, the weakest-performing sector of the benchmark index. Stock selection and an overweight allocation to the Materials sector also benefitted the Fund. Monsanto Company (+54%) and The Dow Chemical Company (+47% prior to being sold) each registered strong stock price gains. Leading individual holdings included Apple, Inc. (+77%), discount retailer The TJX Companies, Inc. (+63%), Visa, Inc. – Cl. A (+58%), and biotechnology company Biogen Idec Inc. (+60%). The Fund increased its exposure to the Health Care, Financials, and Information Technology sectors while paring its exposure to the Materials, Consumer Discretionary, and Industrials sectors. Fiscal Period-End Investment Posture As of September 30, 2012, the Focus Fund’s and the Growth Fund’s largest sector allocations included Consumer Discretionary, Information Technology, and Health Care. The Funds had no exposure during the period to the Utilities and Telecommunication Services sectors. Sincerely, THOMAS F. MARSICO CORALIE T. WITTER, CFA PORTFOLIO MANAGERS Total returns are based on net change in net asset value assuming reinvestment of distributions. A redemption fee of 2% may be imposed on redemptions or exchanges of Fund shares owned for 30 days or less. Please see the Prospectus for more information. The Global Industry Classification Standard (“GICS”) was developed by and is the exclusive property and service mark of MSCI Inc. (“MSCI”) and Standard & Poor’s (“S&P”) and is licensed for use by Marsico Capital Management, LLC (“MCM”). Neither MSCI, S&P, nor MCM or any third party involved in compiling GICS makes any express or implied warranties or representations with respect to such standard or classification (or the results from use thereof), and all such parties hereby expressly disclaim all warranties of originality, accuracy, completeness, merchantability and fitness for a particular purpose with respect to any such standard or classification. MSCI, S&P, MCM, and any of their affiliates or third parties involved in compiling GICS shall not have any liability for any direct, indirect, special, punitive, consequential or any other damages (including lost profits) even if notified of the possibility of such damages. 8 FOCUS FUND OVERVIEW September 30, 2012 (Unaudited) The Focus Fund invests primarily in the common stocks of large companies, normally a core position of 20–30 common stocks that are selected for their long-term growth potential. TOTAL ANNUAL OPERATING EXPENSES* 1.33% NET ASSETS $966,010,482 NET ASSET VALUE PER SHARE $20.02 GROWTH OF $10,000(1) PERFORMANCE COMPARISON SECTOR ALLOCATION(2) TOP FIVE HOLDINGS APPLE, INC. 8.07% WELLS FARGO & COMPANY 4.91% BIOGEN IDEC INC. 4.29% EXPRESS SCRIPTS HOLDING COMPANY 4.21% DOLLAR GENERAL CORPORATION 4.15% * The Total Annual Operating Expenses are reflective of the information disclosed in the Funds’ Prospectus dated February 1, 2012 and may differ from the expense ratio disclosed in this report. The performance data quoted here represent past performance, and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 888-860-8686 or visit www.marsicofunds.com. A redemption fee may be imposed on redemptions or exchanges of Fund shares held for 30 days or less. The performance included in the chart and graph does not reflect the deduction of taxes on Fund distributions or the redemption of Fund shares. All indices are unmanaged and investors cannot invest directly in an index. This chart assumes an initial investment of $10,000 made on September 30, 2002. Total returns are based on net change in NAV, assuming reinvestment of distributions. Sector weightings represent the percentage of the Fund’s investments (excluding cash equivalents) in certain general sectors. These sectors may include more than one industry. The Fund’s portfolio composition is subject to change at any time. 9 SCHEDULE OF INVESTMENTS MARSICO FOCUS FUND SCHEDULE OF INVESTMENTS September 30, 2012 Number of Shares Value Percent of Net Assets COMMON STOCKS Aerospace & Defense Precision Castparts Corp. $ % Apparel Retail The TJX Companies, Inc. Automobile Manufacturers Tesla Motors, Inc.* Biotechnology Biogen Idec Inc.* Gilead Sciences, Inc.* Brewers Anheuser-Busch InBev N.V. ADR Casinos & Gaming Wynn Resorts Ltd. Communications Equipment QUALCOMM, Inc. Computer Hardware Apple, Inc. Consumer Finance American Express Company Data Processing & Outsourced Services Visa, Inc. - Cl. A Diversified Banks U.S. Bancorp Wells Fargo & Company Fertilizers & Agricultural Chemicals Monsanto Company Footwear NIKE, Inc. - Cl. B General Merchandise Stores Dollar General Corporation* Health Care Services Express Scripts Holding Company* Home Improvement Retail The Home Depot, Inc. Internet Retail priceline.com, Inc.* Internet Software & Services Baidu, Inc. Spon. ADR* Equinix, Inc.* COMMON STOCKS (continued) IT Consulting & Other Services Accenture plc - Cl. A $ % Multi-Line Insurance American International Group, Inc.* Oil & Gas Storage & Transportation Kinder Morgan, Inc. Packaged Foods & Meats Mead Johnson Nutrition Company Pharmaceuticals Abbott Laboratories Allergan, Inc. Bristol-Myers Squibb Company Railroads Union Pacific Corporation Restaurants Chipotle Mexican Grill, Inc.* McDonald's Corporation Starbucks Corporation Systems Software VMware, Inc. - Cl. A* TOTAL COMMON STOCKS (Cost $694,649,694) SHORT-TERM INVESTMENTS State Street Institutional U.S. Government Money Market Fund, 0.048% TOTAL SHORT-TERM INVESTMENTS (Cost $19,013,745) TOTAL INVESTMENTS (Cost $713,663,439) Liabilities, Less Cash and Other Assets ) ) NET ASSETS $ % * Non-income producing. See notes to financial statements. 10 GROWTH FUND OVERVIEW September 30, 2012 (Unaudited) The Growth Fund invests primarily in the common stocks of large companies that are selected for their long-term growth potential. The Growth Fund will normally hold a core position of between 35 and 50 common stocks. TOTAL ANNUAL OPERATING EXPENSES* 1.33% NET ASSETS $677,393,399 NET ASSET VALUE PER SHARE $21.96 GROWTH OF $10,000(1) PERFORMANCE COMPARISON SECTOR ALLOCATION(2) TOP FIVE HOLDINGS APPLE, INC. 7.81% THE TJX COMPANIES, INC. 3.88% BIOGEN IDEC INC. 3.76% EXPRESS SCRIPTS HOLDING COMPANY 3.52% WELLS FARGO & COMPANY 3.21% * The Total Annual Operating Expenses are reflective of the information disclosed in the Funds’ Prospectus dated February 1, 2012 and may differ from the expense ratio disclosed in this report. The performance data quoted here represent past performance, and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 888-860-8686 or visit www.marsicofunds.com. A redemption fee may be imposed on redemptions or exchanges of Fund shares held for 30 days or less. The performance included in the chart and graph does not reflect the deduction of taxes on Fund distributions or the redemption of Fund shares. All indices are unmanaged and investors cannot invest directly in an index. This chart assumes an initial investment of $10,000 made on September 30, 2002. Total returns are based on net change in NAV, assuming reinvestment of distributions. Sector weightings represent the percentage of the Fund’s investments (excluding cash equivalents) in certain general sectors. These sectors may include more than one industry. The Fund’s portfolio composition is subject to change at any time. 11 SCHEDULE OF INVESTMENTS MARSICO GROWTH FUND SCHEDULE OF INVESTMENTS September 30, 2012 Number of Shares Value Percent of Net Assets COMMON STOCKS Aerospace & Defense Precision Castparts Corp. $ % Apparel Retail Limited Brands, Inc. The TJX Companies, Inc. Apparel, Accessories & Luxury Goods lululemon athletica, inc.* Automotive Retail AutoZone, Inc.* O'Reilly Automotive, Inc.* Biotechnology Biogen Idec Inc.* Gilead Sciences, Inc.* Brewers Anheuser-Busch InBev N.V. ADR Broadcasting CBS Corporation - Cl. B Cable & Satellite Liberty Global, Inc. - Cl. A* Casinos & Gaming Wynn Resorts Ltd. Communications Equipment QUALCOMM, Inc. Computer Hardware Apple, Inc. Computer Storage & Peripherals EMC Corporation* Data Processing & Outsourced Services Visa, Inc. - Cl. A Diversified Banks U.S. Bancorp Wells Fargo & Company Fertilizers & Agricultural Chemicals Monsanto Company Footwear NIKE, Inc. - Cl. B General Merchandise Stores Dollar General Corporation* COMMON STOCKS (continued) Health Care Equipment Intuitive Surgical, Inc.* $ % Health Care Services Express Scripts Holding Company* Home Improvement Retail The Home Depot, Inc. Hotels, Resorts & Cruise Lines Starwood Hotels & Resorts Worldwide, Inc. Hypermarkets & Super Centers Wal-Mart Stores, Inc. Industrial Conglomerates Danaher Corporation Industrial Gases Praxair, Inc. Internet Retail Amazon.com, Inc.* priceline.com, Inc.* Internet Software & Services Baidu, Inc. Spon. ADR* eBay, Inc.* Equinix, Inc.* LinkedIn Corporation - Cl. A* IT Consulting & Other Services Accenture plc - Cl. A Oil & Gas Equipment & Services Halliburton Company National Oilwell Varco, Inc. Oil & Gas Storage & Transportation Kinder Morgan, Inc. Packaged Foods & Meats Mead Johnson Nutrition Company Personal Products The Estee Lauder Companies, Inc. - Cl. A Pharmaceuticals Abbott Laboratories Bristol-Myers Squibb Company Perrigo Company Railroads Union Pacific Corporation * Non-income producing. See notes to financial statements. 12 SCHEDULE OF INVESTMENTS Number of Shares/Units Value Percent of Net Assets COMMON STOCKS (continued) Restaurants Chipotle Mexican Grill, Inc.* $ % McDonald's Corporation Starbucks Corporation YUM! Brands, Inc. Specialized REITs American Tower Corporation - Cl. A Specialty Chemicals LyondellBasell Industries N.V. - Cl. A Specialty Stores Dick's Sporting Goods, Inc. GNC Holdings, Inc. - Cl. A Systems Software VMware, Inc. - Cl. A* Trading Companies & Distributors W.W. Grainger, Inc. TOTAL COMMON STOCKS (Cost $460,518,213) PREFERRED STOCKS Diversified Banks Wells Fargo & Company, Series J Pref., 8.000% TOTAL PREFERRED STOCKS (Cost $5,954,707) UNITS Marine Ports & Services Hutchison Port Holdings Trust - Cl. U TOTAL UNITS (Cost $11,195,875) SHORT-TERM INVESTMENTS State Street Institutional Treasury Money Market Fund, 0.000% TOTAL SHORT-TERM INVESTMENTS (Cost $4,997,854) TOTAL INVESTMENTS (Cost $482,666,649) Cash and Other Assets, Less Liabilities NET ASSETS $ % * Non-income producing. See notes to financial statements. 13 21st CENTURY FUND INVESTMENT REVIEW BY BRANDON GEISLER (UNAUDITED) The Marsico 21st Century Fund posted a return of +25.35% for the one-year fiscal period ended September 30, 2012. The Fund underperformed the S&P 500 Index, which we consider to be the Fund’s primary benchmark index and which had a total return of +30.20% over the same time period. The Russell 3000 Index, a proxy for the performance of all publicly-traded US equity securities including smaller capitalization companies (which may be a useful representation of the Fund’s ability to invest across the entire market capitalization spectrum), also had a total return of +30.20%. Please see the Fund Overview for more detailed information about the Fund’s longer-term performance for various time periods ended September 30, 2012. The performance data for the Fund quoted here represent past performance, and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 888-860-8686 or visit www.marsicofunds.com.(1) This review highlights Fund performance over a one-year fiscal period. Shareholders should keep in mind that the Fund is intended for long-term investors who hold their shares for substantially longer periods of time. You should also keep in mind that our views on all investments discussed in this report are subject to change at any time. References to specific securities, industries, and sectors discussed in this report are not recommendations to buy or sell such securities or related investments, and the Fund may not necessarily hold these securities or investments today. Please see the accompanying Schedule of Investments for the percentage of the Fund’s portfolio represented by the securities mentioned in this report as of the end of the reporting period. Stocks and markets in which the Fund invests may experience periods of turbulence and instability, and the general risk that domestic and global economies and stock markets may go through periods of decline and cyclical change. While the Fund posted a double-digit positive return for the one-year period, the Fund’s return lagged that of its benchmark index. The primary factor responsible for the Fund’s underperformance was the Fund’s investments in the Industrials and Consumer Discretionary sectors. Several of the Fund’s Industrials positions posted weak returns as concerns about a slower global growth environment dampened demand expectations for a number of industrial goods and services companies. Railroad operator CSX Corporation (-10%) and global logistics company Expeditors International of Washington, Inc. (-7% prior to being sold from the Fund) posted negative returns. Aerospace component company Precision Castparts Corp. (+6%) and Netherlands-based global industrial technology firm Sensata Technologies Holding N.V. (+13% prior to being sold) also posted results that lagged the return of the overall benchmark index. Consumer Discretionary was the strongest-performing sector of the S&P 500 Index with a return of +37%, and the Fund benefitted from having a significant portion of its net assets invested in the sector. The Fund’s holdings within the sector, however, posted a collective return of +28% and failed to keep pace with the sector return of the benchmark index. Arcos Dorados Holdings, Inc. – Cl. A, a Latin American McDonald’s restaurant franchisee, dropped -42% prior to being sold. Wynn Resorts Ltd. gained just +8% and further impaired performance. In the Consumer Staples sector, Green Mountain Coffee Roasters, Inc. dropped -47% prior to being sold from the Fund. Stock selection within the Health Care sector aided the Fund, as biotechnology company Biogen Idec Inc. and robotic surgical systems company Intuitive Surgical, Inc. rose +55% and +38%, respectively. Stock selection in the Materials sector was also strong, led by specialty chemicals company LyondellBasell Industries N.V. – Cl. A (+53%) and agricultural products company Monsanto Company (+30%). Other top-performing Fund positions included discount retailer Ross Stores, Inc. (+67%) and energy company National Oilwell Varco, Inc. (+59%). From a sector allocation standpoint, the Fund benefitted from having no exposure to the Utilities sector, which was the weakest-performing sector of the S&P 500 Index. 14 21st CENTURY FUND Performance in the Information Technology sector was mixed. Several software and services companies posted disappointing returns, including Facebook, Inc. – Cl. A (-39% prior to being sold), Informatica Corporation (+1% prior to being sold), and Bankrate, Inc. (+4%). Meanwhile, the Fund’s largest holding, Apple, Inc. soared nearly +77% and had a significant, positive impact on performance. During the reporting period, several steps were undertaken to reposition the Fund to add more breadth and diversification to its holdings. Specifically, the Fund’s allocation to the Financials and Consumer Discretionary sectors were significantly reduced. The Fund also increased its allocations to the Information Technology, Health Care, and Materials sectors. During the transition period, the Fund held slightly elevated cash levels. The cash dampened performance results to some degree as the equity market rose sharply during the period. The 21st Century Fund has, during various periods since its inception, tended to have a relatively high portfolio turnover level. This is attributable in part to the Fund’s investment style. Although the Fund may hold core positions for some time, it may change its portfolio composition quickly to take advantage of new opportunities, preserve capital or limit losses. Fiscal Period-End Investment Posture As of September 30, 2012, the Fund’s primary economic sector allocations included Consumer Discretionary, Information Technology, Health Care, Industrials, and Financials. The Fund had no investments in the Utilities and Telecommunication Services sectors. Sincerely, BRANDON A. GEISLER PORTFOLIO MANAGER Total returns are based on net change in net asset value assuming reinvestment of distributions. For the period prior to March 31, 2004, the performance returns for the 21st Century Fund reflect a fee waiver in effect; in the absence of such a waiver, the returns would have been reduced. For the period beginning April 2004 through January 2005, performance returns for the 21st Century Fund would have been higher but for the reimbursement of fees waived previously. A redemption fee of 2% may be imposed on redemptions or exchanges of Fund shares owned for 30 days or less. Please see the Prospectus for more information. 15 21st CENTURY FUND OVERVIEW September 30, 2012 (Unaudited) The 21st Century Fund invests primarily in common stocks that are selected for their long-term growth potential. The Fund may invest in companies of any size, and will normally hold a core position of between 35 and 50 common stocks. TOTAL ANNUAL OPERATING EXPENSES* 1.37% NET ASSETS $354,545,163 NET ASSET VALUE PER SHARE $14.24 GROWTH OF $10,000(1)(2) PERFORMANCE COMPARISON SECTOR ALLOCATION(3) TOP FIVE HOLDINGS APPLE, INC. 6.92% BIOGEN IDEC INC. 3.97% THE PNC FINANCIAL SERVICES GROUP, INC. 3.31% INTUITIVE SURGICAL, INC. 3.31% CAPITAL ONE FINANCIAL CORPORATION 3.07% * The Total Annual Operating Expenses are reflective of the information disclosed in the Funds’ Prospectus dated February 1, 2012 and may differ from the expense ratio disclosed in this report. The performance data quoted here represent past performance, and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 888-860-8686 or visit www.marsicofunds.com. A redemption fee may be imposed on redemptions or exchanges of Fund shares held for 30 days or less. The performance included in the chart and graph does not reflect the deduction of taxes on Fund distributions or the redemption of Fund shares. All indices are unmanaged and investors cannot invest directly in an index. The performance returns for the 21st Century Fund (for the period prior to March 31, 2004) reflect a fee waiver in effect; in the absence of such a waiver, the returns would be reduced. For the period beginning April 2004 through January 2005, performance returns for the 21st Century Fund would be higher but for the reimbursement of fees waived previously. This chart assumes an initial investment of $10,000 made on September 30, 2002. Total returns are based on net change in NAV, assuming reinvestment of distributions. Sector weightings represent the percentage of the Fund’s investments (excluding cash equivalents) in certain general sectors. These sectors may include more than one industry. The Fund’s portfolio composition is subject to change at any time. 16 SCHEDULE OF INVESTMENTS MARSICO 21st CENTURY FUND SCHEDULE OF INVESTMENTS September 30, 2012 Number of Shares Value Percent of Net Assets COMMON STOCKS Aerospace & Defense Precision Castparts Corp. $ % TransDigm, Inc.* Apparel Retail Limited Brands, Inc. Ross Stores, Inc. Apparel, Accessories & Luxury Goods Ralph Lauren Corporation Auto Parts & Equipment BorgWarner, Inc.* Automobile Manufacturers Tesla Motors, Inc.* Automotive Retail CarMax, Inc.* O'Reilly Automotive, Inc.* Biotechnology Alkermes PLC* Biogen Idec Inc.* Seattle Genetics, Inc.* Casinos & Gaming Wynn Resorts Ltd. Computer Hardware Apple, Inc. Computer Storage & Peripherals Fusion-io, Inc.* Consumer Finance Capital One Financial Corporation Data Processing & Outsourced Services MasterCard, Inc. - Cl. A Distillers & Vintners Brown-Forman Corporation - Cl. B Constellation Brands, Inc. - Cl. A* Fertilizers & Agricultural Chemicals Monsanto Company General Merchandise Stores Dollar Tree, Inc.* Health Care Equipment Intuitive Surgical, Inc.* Varian Medical Systems, Inc.* Industrial Machinery Stanley Black & Decker, Inc. COMMON STOCKS (continued) Integrated Oil & Gas Occidental Petroleum Corporation $ % Internet Retail Amazon.com, Inc.* priceline.com, Inc.* Internet Software & Services Bankrate, Inc.* Equinix, Inc.* Google, Inc. - Cl. A* LinkedIn Corporation - Cl. A* IT Consulting & Other Services Accenture plc - Cl. A Movies & Entertainment Viacom, Inc. - Cl. B Oil & Gas Equipment & Services Halliburton Company National Oilwell Varco, Inc. Oil & Gas Storage & Transportation Kinder Morgan, Inc. Pharmaceuticals Abbott Laboratories Railroads CSX Corporation Regional Banks City National Corporation Columbia Banking System, Inc. The PNC Financial Services Group, Inc. Research & Consulting Services IHS, Inc. - Cl. A* Nielsen Holdings N.V.* Restaurants Chipotle Mexican Grill, Inc.* Dunkin' Brands Group, Inc. YUM! Brands, Inc. Soft Drinks Monster Beverage Corporation* Specialized REITs American Tower Corporation - Cl. A Specialty Chemicals LyondellBasell Industries N.V. - Cl. A Specialty Stores Ulta Salon, Cosmetics & Fragrance, Inc. * Non-income producing. See notes to financial statements. 17 SCHEDULE OF INVESTMENTS MARSICO 21st CENTURY FUND SCHEDULE OF INVESTMENTS (continued) September 30, 2012 Number of Shares Value Percent of Net Assets COMMON STOCKS (continued) Systems Software Red Hat, Inc.* $ % VMware, Inc. - Cl. A* Trading Companies & Distributors W.W. Grainger, Inc. WESCO International, Inc.* TOTAL COMMON STOCKS (Cost $258,230,017) SHORT-TERM INVESTMENTS State Street Institutional Treasury Money Market Fund, 0.000% TOTAL SHORT-TERM INVESTMENTS (Cost $3,880,607) TOTAL INVESTMENTS (Cost $262,110,624) Cash and Other Assets, Less Liabilities NET ASSETS $ % * Non-income producing. See notes to financial statements. 18 INTERNATIONAL OPPORTUNITIES FUND INVESTMENT REVIEW BY JIM GENDELMAN AND MUNISH MALHOTRA (UNAUDITED) The Marsico International Opportunities Fund posted a total return of (US$) +17.81% for the one-year fiscal period ended September 30, 2012. The Fund significantly outperformed the MSCI EAFE Index, which we consider to be the Fund’s benchmark index and which had a total return of (US$) +13.75%. Please see the Fund Overview for more detailed information about the Fund’s longer-term performance for various time periods ended September 30, 2012. The performance data for the Fund quoted here represent past performance, and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 888-860-8686 or visit www.marsicofunds.com.(1) This review highlights Fund performance over a one-year fiscal period. Shareholders should keep in mind that the Fund is intended for long-term investors who hold their shares for substantially longer periods of time. You should also keep in mind that our views on all investments discussed in this report are subject to change at any time. References to specific securities, industries, and sectors discussed in this report are not recommendations to buy or sell such securities or related investments, and the Fund may not necessarily hold these securities or investments today. Please see the accompanying Schedule of Investments for the percentage of the Fund’s portfolio represented by the securities mentioned in this report as of the end of the reporting period. Foreign investments present additional risks due to currency fluctuations, economic and political factors, lower liquidity, differences in securities regulations and accounting standards, possible changes in taxation, limited public information, and other factors. Stock selection in several sectors contributed to the Fund’s outperformance versus its benchmark index. The Fund’s Information Technology holdings were a primary area of strength. For some time, the Fund has held investments that are poised to benefit from growing use of smart phone and mobile data. A number of these investments posted strong returns including Samsung Electronics Co., Ltd. (+39%), ASML Holding N.V. (+53%), and Taiwan Semiconductor Manufacturing Co., Ltd. Spon. ADR (+43%). Latin American e-commerce company MercadoLibre, Inc. (+66%) and technology consulting and services provider Accenture plc – Cl. A (+37%) further bolstered performance. The Fund also benefitted from stock selection within the Consumer Staples, Industrials, and Materials sectors. Consumer Staples positions were led by Belgium-based brewer Anheuser-Busch InBev N.V. (+63%) and Paris-based wine and spirits purveyor Pernod-Ricard S.A. (+47%). Industrials holdings were led by jet engine manufacturer Rolls-Royce Holdings PLC (+50%) and railroad operator Canadian National Railway Company (+36%). Specialty chemical company LyondellBasell Industries N.V. – Cl. A (+21%) was a significant contributor in the Materials sector. A few of the Fund’s Consumer Discretionary holdings were stand-out performers, including athletic apparel company Adidas A.G. (+36%), multi-national hotel and restaurant company Whitbread PLC (+25%), and watch manufacturer Swatch Group AG (+19%). The Fund’s performance was buoyed by having few investments in the weak-performing Materials sector and by abstaining from investments in the weak-performing Utilities sector. There were several offsetting factors inhibiting investment results. Stock selection in the Telecommunication Services sector significantly impaired performance. China Unicom Hong Kong Ltd., one of the world’s largest mobile providers, skidded -22% and was a material detractor to performance. In the Consumer Discretionary sector, Arcos Dorados Holdings, Inc. – Cl. A, a Latin American McDonald’s restaurant franchisee, dropped -39% prior to being sold. The Fund’s investment in Citigroup, Inc., which has a growing presence in emerging markets, slid -32% before being sold. Japanese camera maker Canon, Inc. (-29%) faced headwinds during the reporting period. The Japanese yen strengthened during the second half of the reporting period, making products of Japanese exporters more expensive to a number of Canon’s end-markets such as the US and Europe. From a sector allocation stand-point, the Fund’s performance was hampered by having underweight allocations to the Consumer Staples and Financials sectors, as these were among the stronger-performing sectors of the benchmark index. 19 INTERNATIONAL OPPORTUNITIES FUND Although active currency management is not a central facet of the Fund’s investment process, currency fluctuations may at times affect the Fund’s performance. The Fund did well by having less exposure to securities denominated in the weaker euro than its benchmark index. Much of this positive effect, however, was offset by the Fund’s having no exposure to securities of companies denominated in the stronger Australian dollar. On an overall basis, currency effects did not significantly impact performance versus the benchmark index. The International Opportunities Fund has, during various periods since its inception, tended to have a relatively high portfolio turnover level. This is attributable in part to the Fund’s investment style. Although the Fund may hold core positions for some time, it may change its portfolio composition quickly to take advantage of new opportunities, preserve capital or limit losses. Fiscal Period-End Investment Posture As of September 30, 2012, the Fund’s primary economic sector allocations included Consumer Discretionary, Information Technology, and Financials, although the Fund’s allocation to Financials represented an underweight posture as compared to the MSCI EAFE Index. The Fund had no exposure to the Utilities sector. In terms of country allocations, the Fund’s most significant weightings at period-end were the United Kingdom, Japan, and China/Hong Kong, although exposure to the United Kingdom and Japan represented underweighted postures relative to the benchmark index. Country-level weightings generally should be considered a residual of the Fund’s stock selection process rather than a major, proactive facet of its investment strategy. Sincerely, JAMES G. GENDELMAN MUNISH MALHOTRA, CFA PORTFOLIO MANAGERS Total returns are based on net change in net asset value assuming reinvestment of distributions. For the period prior to September 30, 2004 and from October 2011 through September 2012, the performance returns for the International Opportunities Fund reflect a fee waiver in effect; in the absence of such a waiver, the returns would have been reduced. For the period beginning October 2004 through December 2005, performance returns for the International Opportunities Fund would have been higher but for the reimbursement of fees waived previously. A redemption fee of 2% may be imposed on redemptions or exchanges of Fund shares owned for 30 days or less. Please see the Prospectus for more information. 20 INTERNATIONAL OPPORTUNITIES FUND OVERVIEW September 30, 2012 (Unaudited) The International Opportunities Fund invests primarily in common stocks of foreign companies that are selected for their long-term growth potential. The Fund may invest in companies of any size throughout the world. It normally invests in the securities of issuers that are economically tied to one or more foreign countries, and expects to be invested in various issuers or securities that together have ties to at least four different foreign countries. Some issuers or securities in the Fund’s portfolio may be based in or economically tied to the United States. The Fund may hold an unlimited number of common stocks. TOTAL ANNUAL OPERATING EXPENSES* 1.56% NET ASSETS $134,221,088 NET ASSET VALUE PER SHARE $12.50 GROWTH OF $10,000(1)(2) PERFORMANCE COMPARISON SECTOR ALLOCATION(3) TOP FIVE HOLDINGS ROCHE HOLDING AG 2.79% NESTLÉ S.A. 2.76% LYONDELLBASELL INDUSTRIES N.V. - CL. A 2.72% STANDARD CHARTERED PLC 2.53% ANHEUSER-BUSCH INBEV N.V. 2.53% * The Total Annual Operating Expenses are reflective of the information disclosed in the Funds’ Prospectus dated February 1, 2012 and may differ from the expense ratio disclosed in this report. The performance data quoted here represent past performance, and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 888-860-8686 or visit www.marsicofunds.com. A redemption fee may be imposed on redemptions or exchanges of Fund shares held for 30 days or less. The performance included in the chart and graph does not reflect the deduction of taxes on Fund distributions or the redemption of Fund shares. All indices are unmanaged and investors cannot invest directly in an index. The performance returns for the International Opportunities Fund (for the period prior to September 30, 2004 and from October 2011 through September 2012) reflect a fee waiver in effect; in the absence of such a waiver, the returns would be reduced. For the period beginning October 2004 through December 2005, performance returns for the International Opportunities Fund would be higher but for the reimbursement of fees waived previously. This chart assumes an initial investment of $10,000 made on September 30, 2002. Total returns are based on net change in NAV, assuming reinvestment of distributions. Sector weightings represent the percentage of the Fund’s investments (excluding cash equivalents) in certain general sectors. These sectors may include more than one industry. The Fund’s portfolio composition is subject to change at any time. The MSCI EAFE Index tracks the stocks of about 1,000 companies in Europe, Australasia, and the Far East (EAFE). 21 SCHEDULE OF INVESTMENTS MARSICO INTERNATIONAL OPPORTUNITIES FUND SCHEDULE OF INVESTMENTS September 30, 2012 Number of Shares Value Percent of Net Assets COMMON STOCKS Aerospace & Defense Rolls-Royce Holdings PLC* $ % Alternative Carriers Ziggo N.V. Apparel Retail Industria de Diseno Textile S.A. (Inditex) Apparel, Accessories & Luxury Goods Adidas A.G. Swatch Group AG Automobile Manufacturers Bayerische Motoren Werke AG Honda Motor Co., Ltd. Brewers Anheuser-Busch InBev N.V. Cable & Satellite British Sky Broadcasting Group PLC Kabel Deutschland Holding AG* Casinos & Gaming Wynn Resorts Ltd. Computer Storage & Peripherals Seagate Technology PLC Department Stores Next PLC Distillers & Vintners Diageo PLC Pernod-Ricard S.A. Diversified Banks Barclays PLC BNP Paribas Grupo Financiero Santander Mexico S.A.B. de C.V. Series B ADR* Standard Chartered PLC Diversified Real Estate Activities Hang Lung Properties Ltd. Sumitomo Realty & Development Co., Ltd. Electrical Components & Equipment Schneider Electric S.A. Electronic Components HOYA CORPORATION Health Care Equipment Elekta AB - B Shares COMMON STOCKS (continued) Hotels, Resorts & Cruise Lines InterContinental Hotels Group PLC $ % Industrial Machinery FANUC Corporation Integrated Telecommunication Services China Unicom Hong Kong Ltd. Internet Retail Rakuten, Inc. Internet Software & Services Baidu, Inc. Spon. ADR* MercadoLibre, Inc. Yandex N.V. - Cl. A* IT Consulting & Other Services Accenture plc - Cl. A Life & Health Insurance AIA Group Ltd. Movies & Entertainment Imax Corporation* Office Electronics Canon, Inc. Oil & Gas Exploration & Production CNOOC Ltd. Tullow Oil PLC Packaged Foods & Meats Danone S.A. Nestlé S.A. Pharmaceuticals Novo Nordisk A/S - B Shares Perrigo Company Roche Holding AG Shire PLC Railroads Canadian National Railway Company Real Estate Operating Companies BR Malls Participacoes S.A. Restaurants Whitbread PLC Retail REITs Unibail-Rodamco S.E. Semiconductor Equipment ASML Holding N.V. * Non-income producing. See notes to financial statements. 22 SCHEDULE OF INVESTMENTS Number of Shares Value Percent of Net Assets COMMON STOCKS (continued) Semiconductors ARM Holdings PLC $ % Samsung Electronics Co., Ltd. Taiwan Semiconductor Manufacturing Co., Ltd. Spon. ADR Specialty Chemicals LyondellBasell Industries N.V. - Cl. A Systems Software Check Point Software Technologies Ltd.* Trading Companies & Distributors Marubeni Corporation Wireless Telecommunication Services Millicom International Cellular S.A. TOTAL COMMON STOCKS (Cost $107,552,115) SHORT-TERM INVESTMENTS State Street Institutional Treasury Money Market Fund, 0.000% TOTAL SHORT-TERM INVESTMENTS (Cost $6,004,273) TOTAL INVESTMENTS (Cost $113,556,388) Liabilities, Less Cash and Other Assets ) ) NET ASSETS $ % SUMMARY OF INVESTMENTS BY COUNTRY Country Market Value Percent of Investment Securities Argentina $ % Belgium Brazil Canada China/Hong Kong Denmark France Germany Ireland Israel Japan Luxembourg Mexico Netherlands Russia South Korea Spain Sweden Switzerland Taiwan United Kingdom United States(1) $ % Includes short-term securities. * Non-income producing. See notes to financial statements. 23 FLEXIBLE CAPITAL FUND INVESTMENT REVIEW BY MUNISH MALHOTRA AND JORDON LAYCOB (UNAUDITED) The Marsico Flexible Capital Fund posted a total return of +31.63% for the one-year fiscal period ended September 30, 2012. The Fund modestly outperformed the S&P 500 Index, which we consider to be the Fund’s benchmark index and which had a total return of +30.20%. Please see the Fund Overview for more detailed information about the Fund’s performance for various time periods ended September 30, 2012. The performance data for the Fund quoted here represent past performance, and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 888-860-8686 or visit www.marsicofunds.com.(1) This review highlights Fund performance over a one-year fiscal period. Shareholders should keep in mind that the Fund is intended for long-term investors who hold their shares for substantially longer periods of time. You should also keep in mind that our views on all investments discussed in this report are subject to change at any time. References to specific securities, industries, and sectors discussed in this report are not recommendations to buy or sell such securities or related investments, and the Fund may not necessarily hold these securities or investments today. Please see the accompanying Schedule of Investments for the percentage of the Fund’s portfolio represented by the securities mentioned in this report as of the end of the reporting period. Stocks and markets in which the Fund invests may experience periods of turbulence and instability, and the general risk that domestic and global economies and stock markets may go through periods of decline and cyclical change. The Fund’s performance during the one-year fiscal period ended September 30, 2012 benefitted primarily from strong stock selection in the Information Technology sector. The Fund’s Information Technology holdings posted a collective return of +71%, while the S&P 500 Index Information Technology sector returned +32%. SolarWinds, Inc., a developer of network management tools, surged +155%. Apple, Inc., one of the Fund’s largest individual holdings for much of the fiscal year, gained +76% and was another meaningful contributor to performance. Stock selection in the Materials and Energy sectors bolstered performance. Chemical materials manufacturer LyondellBasell Industries N.V. – Cl. A rose +112%. In the Energy sector, natural gas producer Targa Resources Corporation (+52% prior to being sold) enhanced performance. Several other individual holdings, spanning a variety of industries, contributed positively to the Fund’s one-year return. These included discount retailer The TJX Companies, Inc. (+63%) and financials holdings U.S. Bancorp (+49%) and Capital One Financial Corporation (+43%). The Fund benefitted from having overweight allocations to the Consumer Discretionary and Financials sectors, as these were the strongest-performing sectors of the benchmark index. The Fund was also aided by avoiding investments in the weak-performing Utilities sector. The main detractor from the Fund’s performance was stock selection in the Consumer Discretionary sector. Deckers Outdoor Corporation, manufacturer of UGG and Teva-brand shoes, slid -61% and was sold from the Fund. Vacation rental online services company HomeAway, Inc. (-30% prior to being sold), media company British Sky Broadcasting Group PLC (+13%), and autoparts retailer AutoZone, Inc. (+16%) each posted returns that were considerably lower than the benchmark index. Green Mountain Coffee Roasters, Inc. dropped -52% prior to being sold from the Fund during the period. Other holdings having a material, adverse effect on relative performance despite positive returns included Netherlands-based global industrial technology firm Sensata Technologies Holding N.V. (+15% prior to being sold) and Jardine Matheson Holdings Ltd., a diversified business group focused principally on Asia (+16% prior to being sold). An elevated cash level, which we maintain as a buying reserve and as a defensive measure against adverse market conditions, was a further detractor to performance. Cash and cash equivalents averaged approximately 9% of the Fund’s net assets during the one-year period. The Fund’s elevated cash and a modest allocation to fixed-income securities had a dampening effect to some degree on performance results during a time of generally stronger equity returns. (The index holds no cash or fixed income securities.) 24 FLEXIBLE CAPITAL FUND During the period, the Fund increased its allocations to the Financials and Consumer Discretionary sectors. Exposure to the Consumer Staples and Industrials sectors were reduced. As previously reported to shareholders, former portfolio manager A. Douglas Rao left Marsico Capital Management, LLC effective July 20, 2012, and Munish Malhotra and Jordon Laycob were appointed co-managers of the Marsico Flexible Capital Fund. The Flexible Capital Fund has, during various periods since its inception, tended to have a relatively high portfolio turnover level. This is attributable in part to the Fund’s investment style. Although the Fund may hold core positions for some time, it may change its portfolio composition quickly to take advantage of new opportunities, preserve capital or limit losses. Fiscal Period-End Investment Posture As of September 30, 2012, the Fund’s primary economic sector allocations included Consumer Discretionary, Financials, and Information Technology. At period-end, the Fund had no exposure to the Utilities sector. During the period, the Fund’s investments emphasized investments in equity securities of US and foreign securities that we considered to be attractively valued. The Fund also held a few investments in fixed-income and preferred securities that we believed to offer equity-like return potential. Sincerely, MUNISH MALHOTRA, CFA JORDON S. LAYCOB PORTFOLIO MANAGERS Total returns are based on net change in net asset value assuming reinvestment of distributions. For the period prior to February 1, 2011, the performance returns for the Flexible Capital Fund reflect a fee waiver in effect; in the absence of such a waiver, the returns would have been reduced. A redemption fee of 2% may be imposed on redemptions or exchanges of Fund shares owned for 30 days or less. Please see the Prospectus for more information. 25 FLEXIBLE CAPITAL FUND OVERVIEW September 30, 2012 (Unaudited) The Flexible Capital Fund invests primarily in equity securities and other investments that are selected primarily for their long-term growth potential. The Fund may invest in issuers of any size throughout the world, and will normally hold a core position of between 20 and 50 securities or other investments. TOTAL ANNUAL OPERATING EXPENSES* 1.41% NET ASSETS $590,293,485 NET ASSET VALUE PER SHARE $15.79 GROWTH OF $10,000(1)(2) PERFORMANCE COMPARISON SECTOR ALLOCATION(3) TOP FIVE HOLDINGS APPLE, INC. 7.24% EXPRESS SCRIPTS HOLDING COMPANY 3.28% AUTOZONE, INC. 3.10% THE TJX COMPANIES, INC. 2.81% W.W. GRAINGER, INC. 2.76% * The Total Annual Operating Expenses are reflective of the information disclosed in the Funds’ Prospectus dated February 1, 2012 and may differ from the expense ratio disclosed in this report. The performance data quoted here represent past performance, and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 888-860-8686 or visit www.marsicofunds.com. A redemption fee may be imposed on redemptions or exchanges of Fund shares owned for 30 days or less. The performance included in the chart and graph does not reflect the deduction of taxes on Fund distributions or the redemption of Fund shares. All indices are unmanaged and investors cannot invest directly in an index. The performance returns for the Flexible Capital Fund (for the period prior to February 1, 2011) reflect a fee waiver in effect; in the absence of such a waiver, the returns would be reduced. This chart assumes an initial investment of $10,000 made on December 29, 2006 (inception). Total returns are based on change in NAV, assuming reinvestment of distributions. Sector weightings represent the percentage of the Fund’s investments (excluding cash equivalents) in certain general sectors. These sectors may include more than one industry. The Fund’s portfolio composition is subject to change at any time. 26 SCHEDULE OF INVESTMENTS MARSICO FLEXIBLE CAPITAL FUND SCHEDULE OF INVESTMENTS September 30, 2012 Number of Shares Value Percent of Net Assets COMMON STOCKS Aerospace & Defense TransDigm, Inc.* $ % Alternative Carriers Ziggo N.V. Apparel Retail The TJX Companies, Inc. Application Software SolarWinds, Inc.* Asset Management & Custody Banks CETIP S.A. - Mercados Organizado Automobile Manufacturers Bayerische Motoren Werke AG Tesla Motors, Inc.* Automotive Retail AutoZone, Inc.* Broadcasting Television Broadcasts Ltd. Cable & Satellite British Sky Broadcasting Group PLC Liberty Global, Inc. - Cl. A* Catalog Retail Liberty Interactive Corporation - Cl. A* Communications Equipment QUALCOMM, Inc. Computer Hardware Apple, Inc. Computer Storage & Peripherals Seagate Technology PLC Consumer Finance Capital One Financial Corporation Data Processing & Outsourced Services Visa, Inc. - Cl. A Distillers & Vintners Constellation Brands, Inc. - Cl. A* Diversified Banks Grupo Financiero Santander Mexico S.A.B. de C.V. Series B ADR* Standard Chartered PLC U.S. Bancorp Wells Fargo & Company COMMON STOCKS (continued) Diversified Real Estate Activities Hang Lung Properties Ltd. $ % Food Retail Natural Grocers by Vitamin Cottage, Inc.* Footwear NIKE, Inc. - Cl. B Health Care Services Express Scripts Holding Company* Home Improvement Retail Lowe's Companies, Inc. Industrial Machinery Stanley Black & Decker, Inc. Internet Retail Liberty Ventures Series A priceline.com, Inc.* Internet Software & Services Equinix, Inc.* Google, Inc. - Cl. A* Investment Banking & Brokerage Greenhill & Co., Inc. IT Consulting & Other Services Accenture plc - Cl. A Life & Health Insurance AIA Group Ltd. Managed Health Care Odontoprev S.A. Movies & Entertainment Viacom, Inc. - Cl. B Oil & Gas Equipment & Services Halliburton Company Oil & Gas Exploration & Production Concho Resources, Inc.* Oil & Gas Storage & Transportation Kinder Morgan, Inc. Pharmaceuticals Abbott Laboratories Real Estate Operating Companies BR Malls Participacoes S.A. Global Logistic Properties Ltd. * Non-income producing. See notes to financial statements. 27 SCHEDULE OF INVESTMENTS MARSICO FLEXIBLE CAPITAL FUND SCHEDULE OF INVESTMENTS (continued) September 30, 2012 Number of Shares/ Par Value Value Percent of Net Assets COMMON STOCKS (continued) Restaurants Bloomin' Brands, Inc.* $ % Retail REITs Unibail-Rodamco S.E. Specialty Chemicals LyondellBasell Industries N.V. - Cl. A Specialty Stores GNC Holdings, Inc. - Cl. A Trading Companies & Distributors W.W. Grainger, Inc. TOTAL COMMON STOCKS (Cost $405,112,017) CORPORATE BONDS Aerospace & Defense TransDigm, Inc., 7.750%, 12/15/18 $ Casinos & Gaming Marina District Finance Company, Inc., 9.500%, 10/15/15 $ Real Estate Services CB Richard Ellis Services, Inc., 11.625%, 6/15/17 $ Research & Consulting Services Nielsen Finance Co., 7.750%, 10/15/18 $ Wireless Telecommunication Services Crown Castle International Corp., 7.125%, 11/1/19 $ TOTAL CORPORATE BONDS (Cost $22,338,637) INTERNATIONAL BONDS Alternative Carriers Ziggo Bond Co. 144A, 8.000%, 5/15/18 € $ TOTAL INTERNATIONAL BONDS (Cost $2,604,220) PREFERRED STOCKS Thrifts & Mortgage Finance First Niagara Financial Group, Inc., 8.625% TOTAL PREFERRED STOCKS (Cost $5,319,975) Number of Shares/ Rights/Units/ Warrants Value Percent of Net Assets RIGHTS Internet Retail Liberty Ventures Series A, Expiration Date: October 9, 2012* $ % TOTAL RIGHTS (Cost $121,953) UNITS Marine Ports & Services Hutchison Port Holdings Trust - Cl. U TOTAL UNITS (Cost $5,541,854) WARRANTS Oil & Gas Storage & Transportation Kinder Morgan, Inc., Strike Price: $40.00, Expiration Date: May 25, 2017* TOTAL WARRANTS (Cost $527,954) SHORT-TERM INVESTMENTS State Street Institutional Treasury Money Market Fund, 0.000% TOTAL SHORT-TERM INVESTMENTS (Cost $60,441,619) TOTAL INVESTMENTS (Cost $502,008,229) Liabilities, Less Cash and Other Assets ) ) NET ASSETS $ % SUMMARY OF INVESTMENTS BY COUNTRY Country Market Value Percent of Investment Securities Brazil $ % China/Hong Kong France Germany Ireland Mexico Netherlands Singapore United Kingdom United States(1) $ % Includes short-term securities. * Non-income producing. See notes to financial statements. 28 GLOBAL FUND INVESTMENT REVIEW BY TOM MARSICO AND JIM GENDELMAN (UNAUDITED) The Marsico Global Fund posted a total return of (US$) +27.04% for the one-year fiscal period ended September 30, 2012. The Fund’s return strongly surpassed that of the MSCI All Country World Index (“MSCI ACWI Index”), which we consider to be the Fund’s benchmark index and which had a total return of (US$) +20.98%. The MSCI ACWI Index measures equity market performance in the global developed and emerging markets. Please see the Fund Overview for more detailed information about the Fund’s performance for various time periods ended September 30, 2012. The performance data for the Fund quoted here represent past performance, and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 888-860-8686 or visit www.marsicofunds.com.(1) This review highlights Fund performance over a one-year fiscal period. Shareholders should keep in mind that the Fund is intended for long-term investors who hold their shares for substantially longer periods of time. You should also keep in mind that our views on all investments discussed in this report are subject to change at any time. References to specific securities, industries, and sectors discussed in this report are not recommendations to buy or sell such securities or related investments, and the Fund may not necessarily hold these securities or investments today. Please see the accompanying Schedule of Investments for the percentage of the Fund’s portfolio represented by the securities mentioned in this report as of the end of the reporting period. Foreign investments present additional risks due to currency fluctuations, economic and political factors, lower liquidity, differences in securities regulations and accounting standards, possible changes in taxation, limited public information, and other factors. The Global Fund’s significant outperformance versus the MSCI ACWI Index for the one-year period was led by strong stock selection and positioning in the Information Technology and Consumer Discretionary sectors. The Fund’s Information Technology holdings posted a collective return of +56%. Apple, Inc., one of the Fund’s largest holdings for much of the fiscal year, soared +73%. Other top-performing holdings within the sector included Latin American e-commerce platform MercadoLibre, Inc. (+54%) and Millennial Media, Inc. The Fund purchased Millennial Media, Inc., a mobile advertising company, at its initial public offering. The position was sold from the Fund after the company’s stock price appreciated by nearly 100%. The Fund also benefitted from having an overweight posture in the Information Technology sector, as it was a strong-performing sector of the benchmark index. Similarly, the Fund was aided by stock selection and an overweight allocation to the Consumer Discretionary sector, which was another leading sector of the benchmark index. Luxury goods providers Prada S.p.A. (+61% prior to being sold) and Compagnie Financière Richemont SA (+16% before being sold) appreciated nicely. Retailer The Home Depot, Inc. (+50%), hospitality company Starwood Hotels & Resorts Worldwide, Inc. (+51%), and online travel reservations company priceline.com, Inc. (+34%) also posted signficant stock price gains. The Fund held several individual positions whose returns exceeded the returns of pertinent sectors or industries in the benchmark index. These included health care surgical systems manufacturer Intuitive Surgical, Inc. (+27%) and beverage company Anheuser-Busch InBev N.V. (+46%). Utilities and Materials were poor performing sectors of the Fund’s benchmark index. The Fund did well by having underweight allocations to both sectors. Active currency management is not a central facet of the Fund’s investment process, but fluctuations in major world currencies can affect performance. During this one-year period, the Fund’s performance was dampened by having no exposure to companies whose securities trade in the Australian dollar, and few investments in securities denominated in the Canadian dollar, as both currencies strengthened. A portion of this negative impact was offset by having few investments in securities tied to the Japanese yen which weakened during the first half of the reporting period. The Fund, as is typically the case, held a modest level of cash during the period. Though the cash position averaged approximately 5% of net assets, having even a modest amount of uninvested cash weighed on performance to a degree during the period of sharply higher equity returns. 29 GLOBAL FUND Stock selection in the Industrials sector materially detracted from performance. The Fund’s Industrials positions posted a collective return of +7%, a result that trailed the +21% return of the benchmark index sector. Japanese automation company FANUC Corporation slipped -14% prior to being sold, and aerospace component company Precision Castparts Corp. gained a modest +5%. Similarly, the Fund’s holdings in the Energy sector posted results that lagged the return of the benchmark index. Oilfield services companies Halliburton Company and Schlumberger Ltd. eked out returns of just +0.8% and +0.2%, respectively, during the periods they were held by the Fund. Certain individual positions struggled. The Fund purchased shares of Facebook, Inc. – Cl. A during its initial public offering. Facebook’s stock price slid -39% prior to being sold from the Fund. Online retailer Amazon.com, Inc. (-19% prior to being sold), media company British Sky Broadcasting Group PLC (-5%), and food products company Danone S.A. (-6%) also posted negative returns. The Global Fund has, during various periods since its inception, tended to have a relatively high portfolio turnover level. This is attributable in part to the Fund’s investment style. Although the Fund may hold core positions for some time, it may change its portfolio composition quickly to take advantage of new opportunities, preserve capital or limit losses. Fiscal Period-End Investment Posture As of September 30, 2012, the Fund’s primary economic sector allocations were Consumer Discretionary, Consumer Staples, Information Technology, and Health Care. The Fund had no investments in the Utilities and Telecommunication Services sectors. The Fund’s most significant country allocations were the US, Switzerland, Netherlands, Belgium, and China/Hong Kong. Sincerely, THOMAS F. MARSICO JAMES G. GENDELMAN PORTFOLIO MANAGERS Total returns are based on net change in net asset value assuming reinvestment of distributions. For the period prior to January 1, 2009, from April 2009 through May 2009, and from January 2012 through September 2012, the performance returns for the Global Fund reflect a fee waiver in effect; in the absence of such a waiver, the returns would have been reduced. For the one-month period of June 2009, performance returns for the Global Fund would have been higher but for the reimbursement of fees waived previously. A redemption fee of 2% may be imposed on redemptions or exchanges of Fund shares owned for 30 days or less. Please see the Prospectus for more information. 30 GLOBAL FUND OVERVIEW September 30, 2012 (Unaudited) The Global Fund invests primarily in common stocks that are selected for their long-term growth potential. The Fund invests in the securities of companies of any size that are economically tied to any countries or markets throughout the world, including the securities of companies economically tied to emerging markets. Under normal market conditions, the Fund will invest significantly (generally, at least 40% of its net assets) in the securities of issuers organized or located outside the US or doing business outside the US (unless market conditions are not deemed favorable by the Adviser, in which case the Fund generally will invest at least 30% of its assets in such foreign securities). The Fund will invest its assets in various regions and countries, including the US, that encompass not less than three different countries overall. The Fund may hold an unlimited number of common stocks. TOTAL ANNUAL OPERATING EXPENSES* 1.60% NET ASSETS $54,195,443 NET ASSET VALUE PER SHARE $11.51 GROWTH OF $10,000(1)(2) PERFORMANCE COMPARISON SECTOR ALLOCATION(3) TOP FIVE HOLDINGS APPLE, INC. 8.04% ANHEUSER-BUSCH INBEV N.V. 5.15% ROCHE HOLDING AG 4.57% ACCENTURE PLC - CL. A 3.94% WYNN MACAU LTD. 3.79% * The Total Annual Operating Expenses are reflective of the information disclosed in the Funds’ Prospectus dated February 1, 2012 and may differ from the expense ratio disclosed in this report. The performance data quoted here represent past performance, and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 888-860-8686 or visit www.marsicofunds.com. A redemption fee may be imposed on redemptions or exchanges of Fund shares held for 30 days or less. The performance included in the chart and graph does not reflect the deduction of taxes on Fund distributions or the redemption of Fund shares. All indices are unmanaged and investors cannot invest directly in an index. The performance returns for the Global Fund (for the period prior to January 1, 2009, from April 2009 through May 2009 and from January 2012 through September 2012) reflect a fee waiver in effect; in absence of such a waiver, the returns would be reduced. For the one-month period June 2009, performance returns for the Global Fund would have been higher but for reimbursement of fees waived previously. This chart assumes an initial investment of $10,000 made on June 29, 2007 (inception). Total returns are based on change in NAV, assuming reinvestment of distributions. Sector weightings represent the percentage of the Fund’s investments (excluding cash equivalents) in certain general sectors. These sectors may include more than one industry. The Fund’s portfolio composition is subject to change at any time. The MSCI ACWI (All Country World Index) Index is a free float-adjusted market capitalization index that is designed to measure equity market performance in the global developed and emerging markets. 31 SCHEDULE OF INVESTMENTS MARSICO GLOBAL FUND SCHEDULE OF INVESTMENTS September 30, 2012 Number of Shares Value Percent of Net Assets COMMON STOCKS Aerospace & Defense Precision Castparts Corp. $ % Apparel Retail Industria de Diseno Textile S.A. (Inditex) The TJX Companies, Inc. Apparel, Accessories & Luxury Goods lululemon athletica, inc.* Automobile Manufacturers Tesla Motors, Inc.* Brewers Anheuser-Busch InBev N.V. Cable & Satellite British Sky Broadcasting Group PLC Kabel Deutschland Holding AG* Casinos & Gaming Wynn Macau Ltd. Computer Hardware Apple, Inc. Computer Storage & Peripherals Fusion-io, Inc.* Diversified Banks Grupo Financiero Santander Mexico S.A.B. de C.V. Series B ADR* Wells Fargo & Company Electrical Components & Equipment Sensata Technologies Holding N.V.* Food Retail Jeronimo Martins SGPS, S.A. Footwear NIKE, Inc. - Cl. B Health Care Equipment Intuitive Surgical, Inc.* Home Improvement Retail The Home Depot, Inc. Hotels, Resorts & Cruise Lines Starwood Hotels & Resorts Worldwide, Inc. Hypermarkets & Super Centers PriceSmart, Inc. Integrated Oil & Gas Royal Dutch Shell PLC - A Shares COMMON STOCKS (continued) Internet Retail priceline.com, Inc.* $ % Internet Software & Services Baidu, Inc. Spon. ADR* MercadoLibre, Inc. IT Consulting & Other Services Accenture plc - Cl. A Oil & Gas Equipment & Services Halliburton Company Schlumberger Ltd. Other Diversified Financial Services Citigroup, Inc. Packaged Foods & Meats Danone S.A. Mead Johnson Nutrition Company Nestlé S.A. Pharmaceuticals Novo Nordisk A/S - B Shares Perrigo Company Roche Holding AG Real Estate Operating Companies BR Malls Participacoes S.A. Restaurants Chipotle Mexican Grill, Inc.* Starbucks Corporation Trading Companies & Distributors W.W. Grainger, Inc. TOTAL COMMON STOCKS (Cost $37,358,372) SHORT-TERM INVESTMENTS State Street Institutional Treasury Money Market Fund, 0.000% TOTAL SHORT-TERM INVESTMENTS (Cost $1,540,519) TOTAL INVESTMENTS (Cost $38,898,891) Cash and Other Assets, Less Liabilities NET ASSETS $ % * Non-income producing. See notes to financial statements. 32 SCHEDULE OF INVESTMENTS SUMMARY OF INVESTMENTS BY COUNTRY Country Market Value Percent of Investment Securities Argentina $ % Belgium Brazil Canada China/Hong Kong Denmark France Germany Ireland Mexico Netherlands Portugal Spain Switzerland United Kingdom United States(1) $ % Includes short-term securities. See notes to financial statements. 33 FINANCIAL STATEMENTS STATEMENTS OF ASSETS AND LIABILITIES September 30, 2012 (Amounts in thousands) MARSICO FOCUS FUND MARSICO GROWTH FUND ASSETS Investments, at value (cost $713,663, $482,667, $262,111, $113,556, $502,008, and $38,899, respectively) $ $ Cash — — Foreign currency (cost $0, $0, $0, $18, $0, and $0, respectively) — — Receivable for investments sold Receivable for capital stock sold 47 Interest and dividends receivable Prepaid expenses and other assets Total Assets LIABILITIES Payable for investments purchased — Payable for capital stock redeemed Payable to investment adviser Accrued transfer agent fees and expenses Accrued trustees' fees Accrued printing expenses 61 42 Accrued distribution fee Accrued professional fees 91 63 Accrued expenses and other liabilities 44 37 Total Liabilities NET ASSETS $ $ NET ASSETS CONSIST OF Paid-in-capital $ $ Undistributed net investment income (accumulated net investment loss) ) Accumulated net realized gain (loss) on investments, foreign currency transactions and forward foreign currency contracts Net unrealized appreciation on investments and foreign currency translations NET ASSETS $ $ SHARES OUTSTANDING, $0.001 par value (Unlimited shares authorized) NET ASSET VALUE, REDEMPTION PRICE, AND OFFERING PRICE PER SHARE (NET ASSETS/SHARES OUTSTANDING)* $ $ * Not in thousands, based on unrounded net assets and shares outstanding. See notes to financial statements. 34 FINANCIAL STATEMENTS MARSICO 21st CENTURY FUND MARSICO INTERNATIONAL OPPORTUNITIES FUND MARSICO FLEXIBLE CAPITAL FUND MARSICO GLOBAL FUND $ — 9 — — — 18 — — 21 5 — 55 19 85 36 71 38 91 11 26 9 29 4 86 39 13 43 6 46 34 33 17 $ ) $ 35 FINANCIAL STATEMENTS STATEMENTS OF OPERATIONS FOR THE YEAR ENDED September 30, 2012 (Amounts in thousands) MARSICO FOCUS FUND MARSICO GROWTH FUND INVESTMENT INCOME Dividends (net of $0, $4, $25, $251, $225, and $37, respectively of non-reclaimable foreign withholding taxes) $ $ Interest 5 — Total Investment Income EXPENSES Investment advisory fees Distribution fees Transfer agent fees and expenses Trustees' fees and expenses Professional fees Fund administration fees Custody and fund accounting fees Printing and postage expenses Miscellaneous 80 Federal and state registration fees 40 52 Total Expenses Less waiver of expenses and expenses paid indirectly (1
